         Case 2:19-cv-04940-KSM Document 20 Filed 08/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 ANTHONY DASTRA,                                             CIVIL ACTION

        Plaintiff,
                                                             NO. 2:19-cv-04940-KSM
        v.

 KYRIBA CORP., et al.,

        Defendants.


                                             ORDER

       AND NOW, this 10th day of August, 2020, having considered Defendants’ Motion to Stay

Matter and Compel Arbitration (Doc. No. 9) and Plaintiff’s Opposition thereto (Doc. No. 13), it is

ORDERED that Defendants’ Motion (Doc. No. 9) is GRANTED.

       IT IS FURTHER ORDERED that:

             1. The parties shall submit their dispute to arbitration pursuant to the terms of the

                Arbitration Agreement (Doc. No. 9-2, Ex. A);

             2. All proceedings in this action are STAYED pending arbitration of the plaintiff’s

                claims; and

             3. The Clerk of Court shall CLOSE this action administratively.

IT IS SO ORDERED.

                                                     /s/KAREN SPENCER MARSTON
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
